Exhibit 10.29
Amendment No. 1 to the
Amended and Restated Severance Agreement
     This Amendment No. 1 (this “Amendment”) to the Amended and Restated
Severance Agreement is entered into as of December ___, 2010 between The Timken
Company, an Ohio corporation (the “Company”), and ______________ (the
“Employee”).
Recitals
     A. The Company and the Employee have previously entered into the Amended
and Restated Severance Agreement, dated as of _______, 20__ (the “Agreement”).
     B. The Company and the Employee desire to amend the Agreement in order to
ensure compliance with certain requirements under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).
Agreement
     In consideration of the mutual covenants contained herein and other good
and valuable consideration, the Company and the Employee hereby agree as
follows:
     1. Section 1.4 of the Agreement is amended to delete subsection “(c) The
Primary Supplemental Pension Benefit” and subsections (d), (e), and (f) of
Section 1.4 are hereby redesignated to be subsections (c), (d), and
(e) respectively.
     2. Section 1.16 of the Agreement is amended by adding the following
sentence at the end thereof:
“Notwithstanding any provision of this Section 1.16 to the contrary, if the
Employee becomes entitled to receive the Primary Supplemental Pension Benefit
under this Agreement as a result of a Termination of Employment that is pursuant
to a Company Termination Event or that is a result of the Employee’s voluntary
termination not pursuant to an Employee Termination Event, then the term
“Primary Supplemental Pension Benefit” shall mean the amount the Employee is
entitled to receive under the Excess Agreement and Supplemental Agreement in
accordance with the terms of the Excess Agreement and Supplemental Agreement
(other than the terms specifying the time and form of payment of any benefit
paid thereunder).”
     3. Section 4.1(a) of the Agreement is amended to add the following new
paragraph at the end thereof:
“If a Change in Control occurs that constitutes a permitted distribution event
under Section 409A(a)(2) of the Code, and the Employee experiences a Termination
of Employment during the 2 year period following the date of such Change in
Control, the Primary Supplemental Pension Benefit shall be paid to the Employee
in a single lump sum on the 60th day after the Employee’s Termination of
Employment, subject to Section 19.2 and the execution and delivery by the
Employee of the Release described in Section

 



--------------------------------------------------------------------------------



 



7 hereof, and the expiration of all applicable rights of the Employee to revoke
the Release. Notwithstanding anything in this Section 4.1(a) to the contrary,
the Employee will not be entitled to receive the Primary Supplemental Pension
Benefit under the Agreement in the event that the Employee experiences a
Termination of Employment prior to a Change in Control. Upon receipt of the
Primary Supplemental Pension Benefit, if paid, and because the parties intend
the Primary Supplemental Pension Benefit to be paid pursuant to this Agreement
in lieu of any benefits to which the Employee is entitled under the Excess
Agreement and the Supplemental Plan, the Employee hereby retroactively waives,
upon his receipt of the Primary Supplemental Pension Benefit, participation in
any non-qualified pension plan of, or benefits under any employee excess
benefits agreement with, the Company providing for benefits in excess of those
permitted by the Code to be paid under the Retirement Plan, and which measure
service and compensation under such plan or agreement as a basis for benefits,
including, without limitation, the Excess Agreement and the Supplemental Plan.”
4. Section 4.1(c) of the Agreement is amended in its entirety to read as
follows:
     (c) The payment of the Severance Amount or the CIC Severance Amount
required by this Section 4.1 and any Gross-Up Payment initially determined to be
required by Section 4.5 shall, subject to Section 19.2 and to the execution and
delivery by the Employee of the Release described in Section 7 hereof, and the
expiration of all applicable rights of the Employee to revoke the Release or any
provision thereof, be made to the Employee within 60 calendar days after the
Termination Date. In no event will the Employee have a right to designate the
taxable year of any such payment.
Upon receipt of the CIC Severance Amount, if paid, and because the CIC Severance
Amount includes a supplemental pension benefit that the parties intend to be
paid pursuant to this Agreement in lieu of any benefits to which the Employee is
entitled under the Post-Tax SIP Plan, the Employee hereby retroactively waives,
upon his receipt of the CIC Severance Amount, participation in the Post-Tax SIP
Plan.
     5. Sections 18.2 and 18.3(a) of the Agreement are hereby amended to insert
the term “Primary Supplemental Pension Benefit,” immediately after the term “CIC
Severance Amount” where that term occurs in those Sections.
     6. This Amendment will be effective immediately upon execution by the
parties.

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
and delivered as of the date first set forth above.

                  By:           Employee                THE TIMKEN COMPANY
      By:           W. R. Burkhart        Sr. VP & General Counsel     

- 3 -